Citation Nr: 1814609	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-15 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for service-connected dermatitis. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 



ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel




	(CONTINUED ON NEXT PAGE)
INTRODUCTION

The Veteran served on active duty from July 1971 to November 1976.  The appellant is his properly substituted surviving spouse.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2012 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran filed a Form 9 (substantive appeal) regarding the issue of entitlement to an earlier award of the 100 percent rating for his hepatic carcinoma.  Because VA received the appeal on February 17, 2017 (more than 60 days after the November 30, 2016 Supplemental Statement of the Case (SSOC)), the RO considered it untimely and did not certify this issue to the Board.  The issue of entitlement to service connection for hepatitis C, formerly associated with this appeal stream, was granted by the RO in an April 2014 rating decision.  Therefore these issues are not in appellate status and will not be discussed further here. 

In February 2018 correspondence, the appellant indicated that she did not want to appear for the Veteran's previously requested Board hearing.

The Board notes that the appellant's TDIU claim is awaiting additional development by the RO.  The Board also takes jurisdiction of this claim as part and parcel of the present appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

	(CONTINUED ON NEXT PAGE)



REMAND

The October 2013 VA examination report indicates that the Veteran's dermatitis was treated with a systemic steroid; however, the examiner identified this medication as dermaphor, which may be a topical non-steroidal ointment.  See Emollients: Drug Information, UptoDate.  Retrieved March 5, 2018, from uptodate.com.  The record does not otherwise show that the Veteran used systemic medication for his dermatitis.  A remand is needed to obtain an addendum opinion clarifying the Veteran's dermatitis treatment.  

The TDIU claim is remanded for continued development by the RO relating to the Veteran's employment history.  

Accordingly, the case is REMANDED for the following action:

1. Invite the appellant to submit any additional lay or medical evidence to support the claims on appeal.  For example, the evidence could show dermatitis treatment or that the Veteran was unable to work due to his service-connected disabilities.  

2.  Obtain any updated VA treatment records.  

3.  Once the record is deemed complete, ask the October 2013 VA examiner to review the record including any newly obtained evidence and provide an opinion on the following:  

a) Identify any medications the Veteran was prescribed for his dermatitis during the period on appeal.  

b) For each identified medication, state the duration of use per 12 month period and whether it is a topical or systemic medication.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

If the same examiner is not available, arrange to have another qualified examiner review the file and provide this necessary supplemental opinion responding to the directives above.  

3.  Finally, readjudicate the claims on appeal to include the TDIU claim.  If any benefit sought remains denied, furnish the appellant with a supplemental statement of the case and allow her the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claims.  38 C.F.R. § 20.1100(b) (2017).
 



